UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6125



WILLIAM M. BRYSON, JR.,

                                             Petitioner - Appellant,

          versus


JOSEPH V. SMITH, Warden of FCI Edgefield,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-02-3594-6-20-AK)


Submitted:   March 20, 2003                 Decided:   March 31, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William M. Bryson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William M. Bryson, Jr., a federal prisoner, appeals the

district   court’s   order    accepting   the   recommendation   of   the

magistrate judge and denying relief on his petition filed under 28

U.S.C. § 2241 (2000).        We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. See Bryson v. Smith, No. CA-02-3594-6-20-AK (D.S.C.

Dec. 10, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                 AFFIRMED




                                    2